Order entered November 1, 2018




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-18-01002-CV

             VALPAK DIRECT MARKETING SYSTEMS, INC., Appellant

                                            V.

                         COLONIAL SAVINGS, F.A., Appellee

                    On Appeal from the 366th Judicial District Court
                                 Collin County, Texas
                        Trial Court Cause No. 366-03570-2018

                                        ORDER
      Before the Court is appellee’s October 31, 2018 unopposed motion for an extension of

time to file a brief. We GRANT the motion and extend the time to November 20, 2018.


                                                   /s/   ADA BROWN
                                                         JUSTICE